Eussell, C. J.
1. No question as to the sufficiency of the approval of grounds of a motion for new trial, or of the approval of the brief of evidence, or of the filing thereof, can be entertained by the Court of Appeals, where the judge has finally passed upon the merits of the motion for new trial, unless the question was first raised and insisted on before the trial judge. Acts 1911, page 149. Collins v. State, 12 Ga. App. 635 (77 S. E. 1079). See also Nobles v. State, 14 Ga. App. 480 (81 S. E. 370).
2. The case was within the jurisdiction of the justice’s court. The plaintiff was not bound to claim all of the damages which were the subject of legal recovery. Jennings v. Stripling, 127 Ga. 778 (56 S. E. 1026), and numerous cases there cited.
3. As applied to the facts of this case, the charge of the court as to the extraordinary diligence required of a carrier in the transportation of goods was sufficiently in accord with section 2712 of the Civil Code to afford no ground for reversal.
4. The charge of the court complained of in the second ground of the amendment to the motion for a new trial was favorable to the defendant company. In the absence of a timely written request for further instructions, the charge was sufficiently full.
5. The verdict was supported by evidence, and there was no error in overruling the motion for a new trial. o Judgment affirmed.